Citation Nr: 0834970	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-36 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for lung 
cancer; and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Initially, the veteran requested a Central 
Office hearing, and this hearing was scheduled for July 2008.  
The veteran requested that this hearing be rescheduled, but 
then later withdrew his request.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  In an unappealed April 2005 rating decision, the RO 
denied service connection for lung cancer.

2.  The evidence associated with the claims file subsequent 
to the April 2005 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim; is neither cumulative nor redundant of evidence 
already of record; and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran participated in a radiation-risk activity in 
April 1953 and developed lung cancer following his discharge 
from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for lung cancer. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Lung cancer is presumed to have resulted from the 
veteran's exposure to ionizing radiation in service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The veteran was denied entitlement to service connection for 
lung cancer in an unappealed April 2005 rating decision 
because the evidence failed to demonstrate that he been 
diagnosed with this disorder.  The evidence received since 
that rating decision includes a September 2008 note from the 
veteran's social worker at Hospice of the Panhandle which 
indicates that the veteran underwent removal of his left lung 
earlier in the year because of lung cancer and that he was 
admitted to hospice care in July 2008 because of lung cancer.  

The Board notes that lung cancer is a disease subject to 
presumptive service connection on the basis of a claimant's 
participation in a radiation-risk activity.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309.  The veteran claims that he 
participated in nuclear testing in Nevada in 1953.  His 
service personnel records confirm that he arrived at Indian 
Springs, Nevada on April 19, 1953, and left there on April 
19, 1953.  It therefore appears likely that he participated 
in Operation UPSHOT-KNOT-HOLE, a series of nuclear tests at 
the Nevada Test Site.  See 38 C.F.R. § 3.309.  Accordingly, 
the evidence indicating that the veteran has a disease 
subject to presumptive service connection on a radiation 
basis is new and material, and reopening of the claim is in 
order.

Reopened Claim

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

In view of the service personnel records showing that the 
veteran was temporarily assigned to Indian Springs, Nevada in 
April 1953, the Board has no reason to doubt that the veteran 
participated in Operation UPSHOT-KNOT-HOLE.  Participation in 
this series of nuclear tests is considered a radiation-risk 
activity.  See 38 C.F.R. § 3.309.  Although the actual 
medical evidence pertaining to treatment and evaluation of 
the veteran's lung cancer has not been associated with the 
claims folder, the Board has no reason to doubt that the 
veteran has been diagnosed with lung cancer and is currently 
receiving hospice care because of it.  Given the 
circumstances in this case, the Board believes that it would 
be inappropriate to remand this case for the purpose of 
obtaining medical evidence confirming the diagnosis of lung 
cancer.  

Since the evidence establishes that the veteran participated 
in a radiation-risk activity in service and developed lung 
cancer following his discharge from service, the veteran is 
entitled to service connection for lung cancer on a 
presumptive basis under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§ 3.309 unless the presumption has been rebutted.  The 
presumption has not been rebutted in this case.  


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for lung 
cancer is granted.

Entitlement to service connection for lung cancer is granted.




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


